Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Allowable Subject Matter
Claims 1-14 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Applicant’s latest claim amendments and arguments are deemed persuasive. No prior art could be found to teach all the claimed limitations. In particular, no prior art could be found to teach the claimed approach to providing cost estimation for a cloud-based infrastructure provisioning system that proposes changes to the cloud to create a new configuration, the new configuration being modeled as a graph having a root level node representing a launch configuration, and prices being mapped to the launch configuration. 
The claimed invention receives, by a cost estimator system, a plan, a configuration and proposed changes for a cloud-based infrastructure.  The plan, configuration and proposed changes comprise data representing one or more computing resources needed for a cloud-based application.  The invention then generates, by the cost estimator system, a new configuration for the cloud-based infrastructure. The new configuration incorporates the plan, configuration and proposed changes, the new configuration being modeled as a graph having a root level node representing a launch configuration, and prices being mapped to the launch configuration. Next the invention determines, by a price resolver of the cost estimator system, resources that are part of the new configuration and requests, by the price resolver from one or more cloud providers associated with the new configuration, price data for the resolved resources. Finally the cost estimator system based on the price data received by the price resolver, generates a cost estimate for the new configuration of the cloud-based infrastructure.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AZIZUL Q CHOUDHURY whose telephone number is (571)272-3909. The examiner can normally be reached M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PHILIP CHEA can be reached on (571) 272-3951. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/AZIZUL CHOUDHURY/Primary Examiner, Art Unit 2456